DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications dated 8/5/2022.
Claims 1 and 11 are amended.
Claims 9-10 are withdrawn.
Claims 1-8 and 11-17 are rejected.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for amending claims 1 and 11 to cure the rejection of claims 1-8 and 11-17 under 35 U.S.C. 112(b) made in the final Office action dated 5/19/2022 and therefore respectfully withdraws the rejection of claims 1-8 and 11-17 under 35 U.S.C. 112(b) made therein.

Claim Rejections - 35 USC § 103
Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2009/0024819 ("Fisher") in view of USPGPUB 2006/0271748 ("Jain") further in view of non-patent literature "A Precisely Tunable Drowsy Cache Management Mechanism" ("Bhadauria") and further in view of USPGPUB 2014/0052965 ("Sarel").
As per claim 1, Fisher substantially teaches a data processing system (Fisher, Abstract; and Fig. 1) comprising:
a memory apparatus including a plurality of pages and accessible in units of the pages; and a controller configured to control the memory apparatus, wherein the controller comprises: (Fisher, Abstract; Fig. 1, reference numerals 10, 12, 14, 16, and 18; and paragraphs 0030-0032, where the Adaptive Memory System (AMS) of Fisher comprises AMS controller 12 (i.e., a controller configured to control the AMS) and flash memory 18.  The Examiner notes that each of SRAM 14, DRAM 16, and flash memory 18 may cache pages of application data and thus are accessible in units of pages.  Fisher therefore substantially teaches a memory apparatus including a plurality of pages and accessible in units of the pages; and a controller configured to control the memory apparatus, wherein the controller comprises);
a mode control component configured to generate an activation mode control signal for setting the memory apparatus in a page activation mode based on a type of a processing task requested by a host and address information requested to be accessed: (Fisher, Abstract; and paragraphs 0010, 0034-0036, 0039-0042, and 0059, where the AMS of Fisher powers down unused portions of SRAM 14 and DRAM 16 in order to reduce power consumption by activating only those portions of memory that need to remain active for reading and writing data requested by an external computing device.  In other words, controller 12 of the AMS of Fisher controls an operation mode of memory based on a type of processing task (e.g., a read or write) requested by a host to be performed at a specific portion of memory by either powering up or powering down portions of memory that are accessed by an external host.  Fisher therefore substantially teaches a mode control component configured to generate an activation mode control signal for setting the memory apparatus in a page activation mode based on a type of a processing task requested by a host and address information requested to be accessed).
Fisher does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Jain teaches partial page scheme for memory technologies.
As per claim 1, Jain particularly teaches:
a partial page activation mode; wherein less than all of a page of the memory apparatus being accessed is activated when the memory apparatus is in the partial page activation mode: (Jain, Abstract; FIG. 1, reference numerals 10, 12, 14, and 16; and paragraph 0016, where partial page activation request 12 is received by memory 10; partial page activation request 12 results in activation of memory portion 14 that is limited in size to a partial page size that is less than full page size 16.  Jain therefore particularly teaches a partial page activation mode; wherein less than all of a page of the memory apparatus being accessed is activated when the memory apparatus is in the partial page activation mode).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Jain and Fisher before them before the instant application was effectively filed, to modify the invention of Fisher to include the principles of Jain of activating partial pages of memory.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to reduce system power consumption by limiting activation to partial pages of memory instead of activating an entire page of memory (Jain, paragraph 0016).
Neither Fisher nor Jain appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Bhadauria teaches a precisely tunable drowsy cache management mechanism.
As per claim 1, Bhadauria particularly teaches:
wherein the type of an offloaded processing task is transmitted from the host; and wherein the partial page activation mode is enabled when the type of the processing task is a computation that inputs or outputs data by repeatedly accessing a partial area of the page: (Bhadauria, Abstract; page 2, column 1, paragraphs beginning with "We improve on…" and "We apply the…"; and page 3, column 2, paragraph beginning with "Figure 1 illustrates…" to page 4, column 1, where the drowsy cache system of Bhadauria keeps the last N recently used lines of cache "awake" and puts all other lines of cache into a low-power "drowsy" mode.  When a computer processor identifies a line of cache to access (i.e., transmits a type of access processing task to the cache in order to access a line of cache), the line of cache is "awakened" (i.e., put into normal power mode) and remains "awake" until the line of cache falls off of a Least Recently Used (LRU) list and is put back into the low-power "drowsy" mode.  The Examiner notes that the line of cache remains awake for repeated accesses until the line of cache falls off of the LRU list.  Bhadauria therefore particularly teaches wherein the type of an offloaded processing task is transmitted from the host; and wherein the partial page activation mode is enabled when the type of the processing task is a computation that inputs or outputs data by repeatedly accessing a partial area of the page).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Bhadauria, Jain, and Fisher before them before the instant application was effectively filed, to modify the combination of Jain with Fisher to include the principles of Bhadauria of placing a segment of memory in a low-power mode until the segment of memory is requested to be accessed and then placing the segment of memory in a normal mode for repeated accesses until the segment of memory falls off of a list of least-recently used memory segments.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to decrease system power consumption by implementing a memory management technique that exploits temporal locality, suffers little performance overhead, is simple to implement, and scales with cache size and cache hierarchy depth (Bhadauria, Abstract).
None of Fisher, Jain, or Bhadauria appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Sarel teaches dynamic CPU GPU load balancing using power.
As per claim 1, Sarel particularly teaches: 
a type of a processing task offloaded and requested by a host and address information transmitted by the host to access: (Sarel, Abstract; FIG. 3A; FIG. 3B; and paragraphs 0022-0042, where the system of Sarel may use a load-balancing engine to offload tasks between a host CPU and a GPU depending on power budget and load on the CPU and the GPU.  Types of work tasks may include tasks that may be processed by either the CPU or the GPU, in which case the load-balancing engine determines which of the CPU or the GPU should perform the work task.  Based on the determination of the load-balancing engine, the work task (e.g., physics calculations or shading and geometry instructions) is routed to the CPU or the GPU.  The Examiner notes that routing an instruction to either the CPU or the GPU implies that data necessary for performance of the instruction, such as address information of data for performing physics calculations, would necessarily accompany the routed instruction.  Sarel therefore particularly teaches a type of a processing task offloaded and requested by a host and address information transmitted by the host to access).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Sarel, Bhadauria, Jain, and Fisher before them before the instant application was effectively filed, to modify the combination of Bhadauria with the combination of Jain with Fisher to include the principles of Sarel of load balancing routing of tasks.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility, power efficiency, and reliability by implementing load balancing techniques that dynamically balance load between CPU and GPU based on CPU and GPU power consumption, thus considering power consumption and power trends when allocating processing tasks (Sarel, paragraph 0013).
As per claim 2, the rejection of claim 1 is incorporated, and Fisher further substantially teaches:
wherein each of the plurality of pages includes a plurality of memory cells connected between a word line and a bit line: (Fisher, Abstract; Fig. 1, reference numerals 10, 12, 14, 16, and 18; and paragraphs 0030-0032, where the Adaptive Memory System (AMS) of Fisher comprises AMS controller 12 (i.e., a controller configured to control the AMS) and flash memory 18.  The Examiner notes that each of SRAM 14, DRAM 16, and flash memory 18 may cache pages of application data and thus are accessible in units of pages.  The Examiner further notes that each of SRAM 14, DRAM 16, and flash memory 18 by definition comprise memory cells connected by word lines and bit lines.  Fisher therefore substantially teaches wherein each of the plurality of pages includes a plurality of memory cells connected between a word line and a bit line).
As per claim 3, the rejection of claim 1 is incorporated, and Jain further particularly teaches:
wherein each of the plurality of pages includes a plurality of sub-pages, the address information includes information on a sub-page to be accessed, and the controller is configured to transmit, to the memory apparatus, a partial page activation mode enable signal and information on a sub-page to be activated in response to the activation mode control signal: (Jain, Abstract; FIG. 1, reference numerals 10, 12, 14, and 16; and paragraph 0016, where partial page activation request 12 is received by memory 10; partial page activation request 12 results in activation of memory portion 14 that is limited in size to a partial page size that is less than full page size 16.  The Examiner notes that partial page activation request 12 received from an external host, necessarily includes information as to a partial page to be accessed in order to ensure that a correct partial page may be powered up for access.  In addition, as illustrated in (Jain, FIG. 1), partial page 14 is smaller in size than full page 16, which means that full page 16 comprises multiple partial pages that may be activated for reading and writing.  Jain therefore particularly teaches wherein each of the plurality of pages includes a plurality of sub-pages, the address information includes information on a sub-page to be accessed, and the controller is configured to transmit, to the memory apparatus, a partial page activation mode enable signal and information on a sub-page to be activated in response to the activation mode control signal).
As per claim 4, the rejection of claim 3 is incorporated, and Jain further particularly teaches:
wherein the controller is configured to put the partial page activation mode enable signal into a mode setting command and transmit the mode setting command to the memory apparatus; and wherein the memory apparatus is configured to set a mode register set (MRS) according to the partial page activation mode enable signal: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in mode register 40 (i.e., a mode register set).  Jain therefore particularly teaches wherein the controller is configured to put the partial page activation mode enable signal into a mode setting command and transmit the mode setting command to the memory apparatus; and wherein the memory apparatus is configured to set a mode register set (MRS) according to the partial page activation mode enable signal).
As per claim 5, the rejection of claim 3 is incorporated, and Jain further particularly teaches:
wherein the controller is configured to transmit, to the memory apparatus, the information on the sub-page to be activated by using an operation control signal: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in mode register 40 (i.e., a mode register set).  The Examiner notes that since a partial page corresponding to a requested partial page address 42 is read, the partial page corresponding to the requested partial page address 42 must have been controlled to be in an active operation state.  Jain therefore particularly teaches wherein the controller is configured to transmit, to the memory apparatus, the information on the sub-page to be activated by using an operation control signal).
As per claim 6, the rejection of claim 5 is incorporated, and Jain further particularly teaches:
wherein the operation control signal includes an active command: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in mode register 40 (i.e., a mode register set).  The Examiner notes that since a partial page corresponding to a requested partial page address 42 is read, the partial page corresponding to the requested partial page address 42 must have been controlled to be in an active operation state.  The Examiner further notes that since the partial page address is actively accessed, an active command must have been received so that the partial page is active for accessing.  Jain therefore particularly teaches wherein the operation control signal includes an active command).
As per claim 7, the rejection of claim 3 is incorporated, and Jain further particularly teaches:
wherein the controller is configured to transmit, to the memory apparatus, the partial page activation mode enable signal and the information on the sub-page to be activated by using an operation control signal: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in mode register 40 (i.e., a mode register set).  The Examiner notes that since a partial page corresponding to a requested partial page address 42 is read, the partial page corresponding to the requested partial page address 42 must have been controlled to be in an active operation state.  Jain therefore particularly teaches wherein the controller is configured to transmit, to the memory apparatus, the partial page activation mode enable signal and the information on the sub-page to be activated by using an operation control signal).
As per claim 8, the rejection of claim 7 is incorporated, and Jain further particularly teaches:
wherein the operation control signal includes an active command: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in mode register 40 (i.e., a mode register set).  The Examiner notes that since a partial page corresponding to a requested partial page address 42 is read, the partial page corresponding to the requested partial page address 42 must have been controlled to be in an active operation state.  The Examiner further notes that since the partial page address is actively accessed, an active command must have been received so that the partial page is active for accessing.  Jain therefore particularly teaches wherein the operation control signal includes an active command).
As per claim 11, Fisher substantially teaches a method of operating a data processing system (Fisher, Abstract; and Fig. 1), the method comprising:
a data processing system including a memory apparatus including a plurality of pages and accessible in units of the pages and a controller configured to control the memory apparatus: (Fisher, Abstract; Fig. 1, reference numerals 10, 12, 14, 16, and 18; and paragraphs 0030-0032, where the Adaptive Memory System (AMS) of Fisher comprises AMS controller 12 (i.e., a controller configured to control the AMS) and flash memory 18.  The Examiner notes that each of SRAM 14, DRAM 16, and flash memory 18 may cache pages of application data and thus are accessible in units of pages.  Fisher therefore substantially teaches a data processing system including a memory apparatus including a plurality of pages and accessible in units of the pages and a controller configured to control the memory apparatus);
transmitting, by the controller and to the memory apparatus, an activation mode control signal for activating a page activation mode of the memory apparatus based on a type of a processing task requested by a host and address information requested to be accessed: (Fisher, Abstract; and paragraphs 0010, 0034-0036, 0039-0042, and 0059, where the AMS of Fisher powers down unused portions of SRAM 14 and DRAM 16 in order to reduce power consumption by activating only those portions of memory that need to remain active for reading and writing data requested by an external computing device.  In other words, controller 12 of the AMS of Fisher controls an operation mode of memory based on a type of processing task (e.g., a read or write) requested by a host to be performed at a specific portion of memory by either powering up or powering down portions of memory that are accessed by an external host.  Fisher therefore substantially teaches transmitting, by the controller and to the memory apparatus, an activation mode control signal for activating a page activation mode of the memory apparatus based on a type of a processing task requested by a host and address information requested to be accessed).
Fisher does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Jain teaches partial page scheme for memory technologies.
As per claim 11, Jain particularly teaches:
a partial page activation mode; and activating, by the memory apparatus, only a sub-page of a page of the memory apparatus being accessed when the memory apparatus is in the partial page activation mode: (Jain, Abstract; FIG. 1, reference numerals 10, 12, 14, and 16; and paragraph 0016, where partial page activation request 12 is received by memory 10; partial page activation request 12 results in activation of memory portion 14 that is limited in size to a partial page size that is less than full page size 16.  Jain therefore particularly teaches a partial page activation mode; and activating, by the memory apparatus, only a sub-page of a page of the memory apparatus being accessed when the memory apparatus is in the partial page activation mode).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Jain and Fisher before them before the instant application was effectively filed, to modify the invention of Fisher to include the principles of Jain of activating partial pages of memory.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to reduce system power consumption by limiting activation to partial pages of memory instead of activating an entire page of memory (Jain, paragraph 0016).
Neither Fisher nor Jain appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Bhadauria teaches a precisely tunable drowsy cache management mechanism.
As per claim 11, Bhadauria particularly teaches:
wherein the type of the processing task is transmitted from the host; and wherein the partial page activation mode is enabled when the type of the offloaded processing task is a computation that inputs or outputs data by repeatedly accessing a partial area of the page: (Bhadauria, Abstract; page 2, column 1, paragraphs beginning with "We improve on…" and "We apply the…"; and page 3, column 2, paragraph beginning with "Figure 1 illustrates…" to page 4. column 1, where the drowsy cache system of Bhadauria keeps the last N recently used lines of cache "awake" and puts all other lines of cache into a low-power "drowsy" mode.  When a computer processor identifies a line of cache to access (i.e., transmits a type of access processing task to the cache in order to access a line of cache), the line of cache is "awakened" (i.e., put into normal power mode) and remains "awake" until the line of cache falls off of a Least Recently Used (LRU) list and is put back into the low-power "drowsy" mode.  The Examiner notes that the line of cache remains awake for repeated accesses until the line of cache falls off of the LRU list.  Bhadauria therefore particularly teaches wherein the type of the processing task is transmitted from the host; and wherein the partial page activation mode is enabled when the type of the offloaded processing task is a computation that inputs or outputs data by repeatedly accessing a partial area of the page).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Bhadauria, Jain, and Fisher before them before the instant application was effectively filed, to modify the combination of Jain with Fisher to include the principles of Bhadauria of placing a segment of memory in a low-power mode until the segment of memory is requested to be accessed and then placing the segment of memory in a normal mode for repeated accesses until the segment of memory falls off of a list of least-recently used memory segments.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to decrease system power consumption by implementing a memory management technique that exploits temporal locality, suffers little performance overhead, is simple to implement, and scales with cache size and cache hierarchy depth (Bhadauria, Abstract).
None of Fisher, Jain, or Bhadauria appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Sarel teaches dynamic CPU GPU load balancing using power.
As per claim 11, Sarel particularly teaches: 
a type of a processing task offloaded and requested by a host and address information transmitted by the host to access: (Sarel, Abstract; FIG. 3A; FIG. 3B; and paragraphs 0022-0042, where the system of Sarel may use a load-balancing engine to offload tasks between a host CPU and a GPU depending on power budget and load on the CPU and the GPU.  Types of work tasks may include tasks that may be processed by either the CPU or the GPU, in which case the load-balancing engine determines which of the CPU or the GPU should perform the work task.  Based on the determination of the load-balancing engine, the work task (e.g., physics calculations or shading and geometry instructions) is routed to the CPU or the GPU.  The Examiner notes that routing an instruction to either the CPU or the GPU implies that data necessary for performance of the instruction, such as address information of data for performing physics calculations, would necessarily accompany the routed instruction.  Sarel therefore particularly teaches a type of a processing task offloaded and requested by a host and address information transmitted by the host to access).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Sarel, Bhadauria, Jain, and Fisher before them before the instant application was effectively filed, to modify the combination of Bhadauria with the combination of Jain with Fisher to include the principles of Sarel of load balancing routing of tasks.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility, power efficiency, and reliability by implementing load balancing techniques that dynamically balance load between CPU and GPU based on CPU and GPU power consumption, thus considering power consumption and power trends when allocating processing tasks (Sarel, paragraph 0013).
As per claim 12, the rejection of claim 11 is incorporated, and Jain further particularly teaches:
wherein each of the plurality of pages includes a plurality of sub-pages and the address information includes information on a sub-page to be accessed; and transmitting the activation mode control signal further comprises: transmitting a partial page activation mode enable signal to the memory apparatus; and transmitting information on a sub-page to be activated to the memory apparatus: (Jain, Abstract; FIG. 1, reference numerals 10, 12, 14, and 16; and paragraph 0016, where partial page activation request 12 is received by memory 10; partial page activation request 12 results in activation of memory portion 14 that is limited in size to a partial page size that is less than full page size 16.  The Examiner notes that partial page activation request 12 received from an external host, necessarily includes information as to a partial page to be accessed in order to ensure that a correct partial page may be powered up for access.  In addition, as illustrated in (Jain, FIG. 1), partial page 14 is smaller in size than full page 16, which means that full page 16 comprises multiple partial pages that may be activated for reading and writing.  Jain therefore particularly teaches wherein each of the plurality of pages includes a plurality of sub-pages and the address information includes information on a sub-page to be accessed; and transmitting the activation mode control signal further comprises: transmitting a partial page activation mode enable signal to the memory apparatus; and transmitting information on a sub-page to be activated to the memory apparatus).
As per claim 13, the rejection of claim 12 is incorporated, and Jain further particularly teaches:
wherein transmitting the partial page activation mode enable signal further comprises including the partial page activation mode enable signal into a mode setting command and transmitting the mode setting command to the memory apparatus; and wherein the method further comprises setting, by the memory apparatus, a mode register set (MRS) according to the partial page activation mode enable signal: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in mode register 40 (i.e., a mode register set).  Jain therefore particularly teaches wherein transmitting the partial page activation mode enable signal further comprises including the partial page activation mode enable signal into a mode setting command and transmitting the mode setting command to the memory apparatus; and wherein the method further comprises setting, by the memory apparatus, a mode register set (MRS) according to the partial page activation mode enable signal). 
As per claim 14, the rejection of claim 12 is incorporated, and Jain further particularly teaches:
wherein the partial page activation mode enable signal is transmitted using an operation control signal: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in mode register 40 (i.e., a mode register set).  The Examiner notes that since a partial page corresponding to a requested partial page address 42 is read, the partial page corresponding to the requested partial page address 42 must have been controlled to be in an active operation state.  Jain therefore particularly teaches wherein the partial page activation mode enable signal is transmitted using an operation control signal).
As per claim 15, the rejection of claim 14 is incorporated, and Jain further particularly teaches:
wherein the operation control signal includes an active command: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in mode register 40 (i.e., a mode register set).  The Examiner notes that since a partial page corresponding to a requested partial page address 42 is read, the partial page corresponding to the requested partial page address 42 must have been controlled to be in an active operation state.  The Examiner further notes that since the partial page address is actively accessed, an active command must have been received so that the partial page is active for accessing.  Jain therefore particularly teaches wherein the operation control signal includes an active command). 
As per claim 16,  the rejection of claim 12 is incorporated, and Jain further particularly teaches:
wherein the partial page activation mode enable signal and the information on the sub-page to be activated are transmitted using an operation control signal: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in mode register 40 (i.e., a mode register set).  The Examiner notes that since a partial page corresponding to a requested partial page address 42 is read, the partial page corresponding to the requested partial page address 42 must have been controlled to be in an active operation state.  Jain therefore particularly teaches wherein the partial page activation mode enable signal and the information on the sub-page to be activated are transmitted using an operation control signal).
As per claim 17, the rejection of claim 16 is incorporated, and Jain further particularly teaches:
wherein the operation control signal includes an active command: (Jain, Abstract; FIG. 1; FIG. 3A, reference numerals 40, 42, and 44; FIG. 6; and paragraphs 0016, 0020, and 0028-0029, where the system of Jain uses mode register 40 to store partial page address 42 and to determine which columns of an activated row should be loaded into sense amplifiers.  Partial page logic 44 may receive a partial page activation request that specifies a page address to access and determine the partial page activation request which parts of a page to activate, which may then be activated by setting partial page address 42 in mode register 40 (i.e., a mode register set).  The Examiner notes that since a partial page corresponding to a requested partial page address 42 is read, the partial page corresponding to the requested partial page address 42 must have been controlled to be in an active operation state.  The Examiner further notes that since the partial page address is actively accessed, an active command must have been received so that the partial page is active for accessing.  Jain therefore particularly teaches wherein the operation control signal includes an active command). 

Response to Arguments
In the Remarks dated 8/5/2022, Applicant substantially argues:
None of the prior art, alone or in combination, teaches or suggests the claimed combination of features of the amended claims of the instant application.
Applicant's arguments dated 8/5/2022 have been fully considered, but they are moot in view of the new grounds of rejection that were necessitated by Applicant's amendments to the claims.  The Examiner notes that the new Sarel reference in combination with Fisher, Jain, and Bhadauria clearly teaches the limitations added via Applicant's amendments.  The Examiner further notes that the new grounds of rejection were necessitated by Applicant's amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135